Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10, 14-16,18,1923-26,35,38 and 39 are pending. Claims 11-13,17,20-22,,27-34 and 37 have been cancelled. Claims 38 and 39 have been amended. Applicant’s election without traverse Group I: claims 1-10,14-16,18,19 and 23-26 in the reply filed on February 9, 2022 is acknowledged.
Claims 35,38 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,14-16,19,23,25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (US 3,604,197) in view of Coe (US 6,572,803).
Sekiguchi teaches multicolored yarns knit (column 2, lines 1-25) to form a pattern wherein the yarns are a blend of a first fiber of a first denier and first color and a second fiber of a second denier and second color, the second denier being higher than the first denier and the first color being different than the second color, wherein the blend proportions being such that the second fibers do not exceed in quantity the weight of the first fibers in the blend (abstract).Sekiguchi teaches producing novel color effects (predetermined color pattern) and 50:50 blends of the first and second fibers in the yarn (column 1, lines 40-75). Sekiguchi teaches the blends can have two fibers of different colors of the same denier (column 2, lines 65-75). Sekiguchi teaches spinning yarns of polyamide, polyester, polyacrylonitrile, and acrylic and dyeing before spinning  (column 3, lines 33).
	Sekiguchi does not specify dope dyeing. 
	Coe teaches synthetic fibers can be dyed before spinning by adding pigments and dyes into the molten polymer and extruding the polymer through a spinneret to form a plurality of colored fibers adapted for being formed into synthetic yarns (abstract). Coe teaches the process produces fibers with accurate color duplication between batches, improved strength, lightfastness and weathering characteristics (column 2, lines 50-67). Coe teaches blending non-molten liquid dyes with a small particle size, particularly pigment yellow 147, with molten polymers such as polyester, polypropylene and nylon 6 (polyamide) and passing the blended through a spinneret orifice to extrude the blend into colored fibers (column 8, lines 1-57).Coe teaches distribution plates and spin packs in the spinneret to produce various sizes and cross sections of fibers (column 10, lines 1-30). Irregular forms such as side by side or trilobal, delta (column 10, lines 14-30).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Sekiguchi by using predyed fibers colored in the dope by adding pigments of small size to the molten polymer, blending and extruding through a spinneret of an appropriate diameter hole to produce the colored fibers claimed. Selecting the irregular form polymeric material dimensions, particle size of the pigment to be less than the denier of the fibers and the spinneret size approximately 2 to 3 times the requisite size of the fibers is obvious as each of these elements would be arrived at through routine experimentation by one of ordinary skill in the art. Pigment size would be chosen to be sufficiently small to be present inside the fibers and to not block the spinneret nozzles, the spinneret of Coe is taught to be able to produce any desired cross section, therefore any size including irregular and regular shapes would be possible including those 2 to 3 times the requisite size of the fibers. Since applicant has not demonstrated the criticality of these parameters and Sekiguchi and Coe recognize selection of pigment particle size, spinneret orifice size and cross section as variable that can be chosen, the desired sizes could be chosen by the manufacturer to produce desired color density and fiber denier. The dimensions of the polymeric material in irregular form could also be chosen by one of ordinary skill based on the desired shape and amount of fibers produced. Selection of the number of fibers and cross sectional diameter can also be attained through routine experimentation as multiple fibers of multiple deniers are taught to be combined into yarns and cross sectional diameter is taught to be a variable that can be controlled. Applicant has not demonstrated the criticality of these variables so selection of any amount would be obvious absent a demonstration of criticality of a particular range. 


Claims 1,2,4,14-16,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2003/0203152) in view of Nakamura  (US 6,537,640).
Higgins teaches knitting together solutions dyed yarns (paragraph 0059,0056)  to make a pile fabric wherein the yarns are selected from nylon 6, nylon 6,6, polyester, polyethylene terephthalate and polyolefin where a variety of deniers, plies can be used to construct the yarn (paragraph 0058). Higgins further teaches producing solid colors or patterns (column 15, Table A, 29).
Higgins does not teach apparel fabric.
Nakamura teaches knitting together solution dyed yarns (column 4, lines 23-30)  to make outer garments, skirts and slacks (column 1, lines 5-11) from pile fabrics (column 13, example 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the pile fabrics of Higgins to make apparel as Nakamura teaches dope (solution) dyed yarns can be knitted together to make pile fabrics useful as outer garments, skirts and slacks.
Selection of the deniers, number of fibers and solid or pattern aesthetic can be attained through routine experimentation as multiple fibers of multiple deniers are taught to be combined into yarns and taught to be a variable that can be controlled. Applicant has not demonstrated the criticality of these variables so selection of any amount would be obvious absent a demonstration of criticality of a particular range. 


Claims 1-4,14-16,19 are rejected under 35 U.S.C. 103 as being unpatentable over Goineau (US 2006/0037154) in view of Nakamura  (US 6,537,640).
Goineau teaches knitting yarns to form fabrics  wherein the yarns are bicomponent yarns wherein the yarn components can have different deniers, cross-sections and diameters and have been solution dyed (paragraphs 0035 and  0039). Goineau irregular shapes such as crimped and textured yarns (paragraph 0038). Goineau teaches producing dyed patterns (paragraph 0044). Goineau teaches producing a fabric to meet desired visual effects (paragraph 0054). Goineau teaches using polyester, nylon, rayon and polypropylene yarns   (paragraph 0035).
Goineau does not teach apparel and the claimed elements in a single embodiment but one of ordinary skill in the art can arrive at the claimed invention by selection of the claimed teaching from the broad disclosure of Goineau.
Nakamura teaches knitting together solution dyed yarns (column 4, lines 23-30)  to make outer garments, skirts and slacks (column 1, lines 5-11) from pile fabrics (column 13, example 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the pile fabrics of Goineau to make apparel as Nakamura teaches dope (solution) dyed yarns can be knitted together to make pile fabrics useful as outer garments, skirts and slacks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed fibers, all solution dyed and of the same of different denier with the claimed cross sections and diameters and dimensions and combine them to produce a bicomponent yarns followed by knitting into a multi-ply apparel fabric as Goineau teaches combining two or more of polyester, nylon and polypropylene yarns each yarn colored by solution dyeing of different or desired deniers, colors, cross sections and diameters and knitting the bicomponent yarn into a flat fabric.  
Selecting the denier values of 45 to 200 denier, the number of fibers per component of the yarn, cross sectional diameter is obvious as Goineau teaches these variables can be determined by the manufacturer based on the aesthetic outcome to be produced. These would be design choices and applicant has not demonstrated the criticality of the claimed ranges so selecting from any range would be obvious absent a showing of unexpected results for a particular value or range. 

Claims 2,3,5-8 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Goineau (US 2006/0037154) in view of Nakamura  (US 6,537,640) and further in view of Fujikawa (US 4,767,807).
Goineau and Nakamura are relied upon as set forth above.
Goineau and Nakamura do not teach the master batch pigment size. 
Fujikawa teaches in dope dyeing (solution dyeing) of rayon using colored particles which disperse easily in the polymer and can be used in any desirable particle diameter (column 3, lines 1-47). Fujikawa teaches particle sizes of 0.1-10 microns is effective for dope dyeing because these size particles are easily dispersed in the polymer melt (column 5, lines 1-56). Fujikawa teaches producing 50 denier/20 filament rayon fiber by combining colored particles of 0.5 micron diameter with the melt polymer and extruding spinneret (example 1, synthesis 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Goineau by using predyed fibers colored in the dope by adding pigments of the claimed size to the molten polymer, blending and extruding through a spinneret of an appropriate diameter hole to produce the colored fibers claimed. Selecting the irregular form polymeric material dimensions, particle size of the pigment to be less than the denier of the fibers and the spinneret size approximately 2 to 3 times the requisite size of the fibers is obvious as each of these elements would be arrived at through routine experimentation by one of ordinary skill in the art. Pigment size would be chosen to be sufficiently small to be present inside the fibers and to not block the spinneret nozzles and be effectively dispersed inside the melted polymer, the spinneret of Fujikawa does not specify required spinneret diameter so selection would be up to one of ordinary skill in the art.  Goineau teaches producing any desired cross section, therefore any size including irregular and regular shapes would be possible including those 2 to 3 times the requisite size of the fibers. Since applicant has not demonstrated the criticality of these parameters and Fujikawa recognize selection of pigment particle size, and Goineau recognize the selection of cross section, denier and diameter as variables that can be chosen, the desired sizes could be chosen by the manufacturer to produce desired color density, fiber denier, fiber shape and overall color pattern. The dimensions of the polymeric material in irregular form could also be chosen by one of ordinary skill based on the desired shape and amount of fibers produced. Selection of the number of fibers and cross sectional diameter can also be attained through routine experimentation as multiple fibers of multiple deniers are taught to be combined into yarns and cross sectional diameter is taught to be a variable that can be controlled. Fujikawa exemplifies 50 denier/ 20 filament but this is not limiting of the invention and the denier and number of filaments can be selected through routine experimentation to get the desired thickness yarn. Applicant has not demonstrated the criticality of these variables so selection of any amount would be obvious absent a demonstration of criticality of a particular range. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goineau (US 2006/0037154) in view of Nakamura  (US 6,537,640) and further in view of Scroggins (US 4,172,194).
Goineau and Nakamura are relied upon as set forth above.
Goineau and Nakamura do not teach the dulling agent and  softener.
	Scroggins teaches that delustrants such as titanium dioxide, pigments and softeners are conventionally added to the melt polymer before producing fibers (column 5, lines 40-50; column 6, lines 9-40; column 9, lines 1-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the softening agents and titanium dioxide in sufficient quantities to produce the desired softness and dulling levels of the produced fibers an ultimately yarns and knitted fabrics. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761